DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“31” (Pars. 0032, 0045)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the 
Claim Objections
Claims 1, 3, 6, 8, and 9 are objected to because of the following informalities:
Claim 1 - 
“marking device, comprising” (line 1). Examiner suggests, “marking device comprising:”
“a gripper” (line 2). Examiner suggests, “at least one gripper”
“the gripper” (line 5, two places). Examiner suggests, “the at least one gripper”
“the two ends of the core shaft is” (line 11). Examiner suggests, “the two ends of the core shaft are”
Claim 3 - 
“in parallel with” (lines 2-3). Examiner suggests, “parallel to”
Claim 6 - 
“in parallel with” (line 4). Examiner suggests, “parallel to”
Claim 8 - 
“in parallel with” (line 4). Examiner suggests, “parallel to”
“the gripper” (line 5, two places). Examiner suggests, “the at least one gripper”
“in parallel with” (line 6). Examiner suggests, “parallel to”
Claim 9 - 
“wherein the number of the gripper is two” (lines 1-2). Examiner suggests, “wherein two grippers are provided”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations do not use the word “means,” however recites function without reciting sufficient structure, material or acts to entirely perform the recited function, but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
“two-dimensional moving mechanism” (Claim 1, line 2)
“character switching mechanism” (Claim 1, line 9)
“scale locking mechanism” (Claim 2, line 2)
“rotation driving device” (Claim 6, line 2)
“rectilinear motion driving device” (Claim 6, line 3)
“toggle device” (Claim 6, line 3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 2, the phrase, “a scale locking mechanism” (line 2) renders the claim indefinite. It is unclear what “scale” is being referred to; no scale has been positively recited.
Regarding Claim 2, the phrase, “strip-shaped” (line 6) renders the claim indefinite. It is unclear if a specific shape is intended by the term “strip” or alternatively, how a slot can be shaped like a strip.
Regarding Claim 2, the phrase, “a spring and a steel ball” (line 8) renders the claim indefinite. “A spring and a steel ball” has already been recited in line 3 of the claim. Therefore, it is unclear whether the spring and the steel ball of line 3 are being recited and therefore that there are a plurality of springs and a plurality of steel balls which each fit into a respective pit on the core shaft, or an additional spring and steel ball are being recited.
The term “tightly” in claim 2 (line 9) is a relative term which renders the claim indefinite. The term “tightly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding Claim 5, the phrase, “a null character” (lines 2-3) renders the claim indefinite. It is unclear what structure is intended by a “null character” or whether a specific character, or lack thereof, is intended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 205344160) in view of Erlenmaier (U.S. 2011/0308294).
Regarding Claim 1, Sun discloses: a striking head (Slide rail: Fig. 1, #6 & attached dies), an automatic marking die (See Fig. 1 number plate assemblies #7 through 7-6);
the striking head can move up and down (Driving the lifting cylinder 5 operate and drive the number plate 8 to move up and down by stamping: Machine translation, Page 3); the automatic marking die is fixedly disposed at the bottom of the striking head (See Fig. 1);
the automatic marking die comprises a bracket (Lifting frame: Fig. 1, #4), a character switching mechanism (Rotating wheel: Fig. 1, #11), a core shaft (Shaft: Fig. 1, #8) and character disks (Number plates: Figs. 1, #7 through 7-6);

However, Erlenmaier teaches a punch press for sheet metal pars including a striking head (Holding fixture: Fig. 1, #12) and further including a frame (Frame: Fig. 1, #2), a gripper (Clamping claws: Fig. 1, #7) and a two-dimensional moving mechanism (Table 8 can travel in an X-direction & Cross rail 4 and/or clamping claws 7 as they move in the Y-direction: Par. 0020); the top of the striking head is connected to the frame (See Fig. 1); and a clamping jaw for clamping a metal workpiece is disposed at the top of the gripper (See Fig. 1 & Sheet metal workpiece: Par. 0020); the gripper can move back and forth or left and right under the action of the two-dimensional moving mechanism (The table 8 can travel in an X-direction (shown in FIG. 1) together with the cross rail 4 and clamping claws 7 coupled along the guide 19. However, the table 8 typically does not travel in a Y-direction (shown in FIG.1) with the cross rail 4 and/or clamping claws 7 as they move in the Y-direction: Par. 0020), such that a position to be marked at the top of the metal workpiece can be located under the automatic marking die (See Fig. 1) in order to mark selective portions of workpieces.  Therefore, it would have been obvious to one of ordinary skill 
Regarding Claim 4, the combination of Sun and Erlenmaier teach all elements of the claimed invention as stated above. Sun further discloses wherein a plurality of gear teeth are uniformly distributed on an outer annular surface of each character disk; and the characters are distributed on the crests of the gear teeth (See Fig. 1).
Regarding Claim 5, the combination of Sun and Erlenmaier teach all elements of the claimed invention as stated above. Sun further discloses wherein a null character is disposed on at least one gear tooth of each character disk ("0": Machine translation, Page 2).
Regarding Claim 6, the combination of Sun and Erlenmaier teach all elements of the claimed invention as stated above. Sun further discloses wherein the character switching mechanism comprises a transmission bar (Drive shaft: Fig. 1, #9), a rotation driving device (Drive motor: Fig. 1, #10), a rectilinear motion driving device (Drive sleeve: Fig. 1, #12) and a toggling device (Rotating wheel: Fig. 1, #11); the transmission bar is located on the outer sides of the character disks (See Fig. 1), and is in parallel with the core shaft (See Fig. 1); the two ends of the transmission bar respectively penetrate through corresponding bracket plate surfaces (See Fig. 1, Two ends of the drive shaft 9 respectively through bearing and lifting frame (4): Machine translation, Page 3), wherein a penetrating end on one side is connected to the rotation driving device (See Fig. 1), and a penetrating end on the other side is connected to the rectilinear motion driving device (See Fig. 1); the rotation driving device is configured to drive the transmission bar to rotate (The drive motor 10 operation. driving the drive shaft 9 on the rotating wheel 11 to rotate: Machine translation, Page 3); the rectilinear motion driving device is configured to drive the transmission bar to do rectilinear motion (facilitate the axial push drive sleeve 12 to drive the rotary wheel 11 to shift to next number disk 7: Machine translation, Page 3); one side of the 
Regarding Claim 8, the combination of Sun and Erlenmaier teach all elements of the claimed invention as stated above. The combination of Sun and Erlenmaier further teach wherein the two- dimensional moving mechanism comprises a cross beam (Erlenmaier, Cross rail: Fig. 1, #4) and a base (Erlenmaier, Guide: Fig. 1 , #19); the base is connected to the frame (Erlenmaier, Fig. 1); the cross beam is in parallel with the core shaft (Examiner notes that the combined two-dimensional moving mechanism of Erlenmaier and striking head of Sun would be capable of being combined such that the cross beam is in parallel with the core shaft), is slidably connected to a top surface of the base (See Fig. 1), and can glide in a direction perpendicular to the core shaft (Cross rail 4 and/or clamping claws 7 as they move in the Y-direction: Par. 0020); the bottom of the gripper is slidably connected to the top of the cross beam (The clamping claws 7 can be arranged at suitable positions along the cross rail: Par. 0016); and the gripper can glide in a direction in parallel with the core shaft (The clamping claws 7 can be arranged at suitable positions along the cross rail: Par. 0016).
Regarding Claim 9, the combination of Sun and Erlenmaier teach all elements of the claimed invention as stated above. Erlenmaier further teaches wherein the number of the gripper is two (See Fig. 1); and the base is further provided with an iron pad between the two grippers (See Fig. 1, bottom of frame 2 & The C-shaped frame 2 has a torsional stiff steel welded construction: Par. 0013. Examiner notes that steel contains iron).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Erlenmaier, and Wursch et al., hereinafter Wursch (U.S. 9,403,354).
Regarding Claim 3, the combination of Sun and Erlenmaier teach all elements of the claimed invention as stated above. Sun does not disclose details of the core shaft or how the disks are attached Wursch teaches a numbering device including a core shaft (Figs. 9a-9c, #17) and disks (7) mounted thereon wherein a plurality of axial grooves (Fig. 9a, #17c) are uniformly distributed on the core shaft; and each axial groove is in parallel with an axis of the core shaft (Groove 17c extending axially along the periphery of the common shaft. Examiner notes that each numbering wheel (7) is indexed with a corresponding groove (17c)) in order to index the disks on the core shaft.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to index the disks of Sun with the axial grooves in the core shaft, as taught by Wursch, in order to index the disks on the core shaft.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun in view of Erlenmaier, and Chu (CN 2649340).
Regarding Claim 7, the combination of Sun and Erlenmaier teach all elements of the claimed invention as stated above. The combination of Sun and Erlenmaier does not teach wherein the toggling device is a fork or a ratchet.
However, Chu teaches a stamping device with a plurality of disks (7) and further including a toggling device (8), wherein the toggling device is a fork or a ratchet (Shifting fork: Fig. 1, #8) as a known end effector for moving the series of disks.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the “rotating wheel” of Sun could be replaced with the fork of Chu and secured on the rotating shaft as an equivalent end effector for moving the series of disks.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address the rejections under 35 U.S.C. 112(b).
The following is a statement of reasons for the indication of allowable subject matter:
It is the opinion of the Examiner that the art of record neither anticipates nor renders obvious a plurality of circular pits uniformly distributed in each circumferential groove in combination with the rest of the claimed limitations set forth in the independent claim.  Searching by the Examiner yielded prior art as cited below:
Sato (U.S. 4,084,507) discloses a core shaft (324) with a plurality of circumferential grooves (327), however, the core shaft does not also include a plurality of pits in each groove. Premo (U.S. 1,407,769) discloses a numbering die including a core shaft (11) with a plurality of pits for pins (16) but does not disclose a plurality of circumferential grooves. Plattet et al. (U.S. 2005/0022680) also discloses a plurality of pits (Fig. 5, #18) but does not disclose a plurality of circumferential grooves. While reversing the ball and spring arrangements of Premo, and Plattet to arrive at a strip-shaped slot in an inner annular surface of each circular disk and pits in the core shaft would be obvious to one of ordinary skill in the art, such a modification would not result in the combination a plurality of circular pits uniformly distributed in each circumferential groove. Further, using Sato to teach this feature would not be obvious and would involve impermissible hindsight.
Therefore, the prior art cited in the rejection above alone, or in combination with any other prior art cited in this section, do not anticipate or render obvious the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ferry (U.S. 2008/0314220) - Punch press; Robbins (U.S. 1,341,021) - Switching mechanism; .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799